Citation Nr: 1645425	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  11-23 952A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus type II (diabetes).  

3.  Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy, right lower extremity, associated with service-connected diabetes.  

4.  Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy, left lower extremity, associated with service-connected diabetes.  

5.  Entitlement to an effective date earlier than September 7, 2010 for the award of a total disability rating based on individual unemployability (TDIU) due to service-connected disability.  

6.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for psoriasis vulgaris, to include as secondary to service-connected diabetes.  

7.  Entitlement to service connection for atrial fibrillation (claimed as cardiovascular), to include as secondary to service-connected diabetes.

8.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes.  

9.  Entitlement to service connection for erectile dysfunction (ED), to include as secondary to service-connected diabetes.  

10.  Entitlement to service connection for peripheral neuropathy, right upper extremity, to include as secondary to service-connected diabetes.  

11.  Entitlement to service connection for peripheral neuropathy, left upper extremity, to include as secondary to service-connected diabetes.  


REPRESENTATION

Appellant (Veteran) represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel

INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from December 2009, March 2012, and February 2015 rating decisions issued by Department of Veterans Affairs (VA) Regional Offices (ROs).  The case has been transferred to the VA RO in Fort Harrison, Montana, which is now the Agency of Original Jurisdiction (AOJ).     

In July 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing convened at the AOJ.  A transcript of the hearing has been included in the record.  The record consists entirely of electronic claims files and has been reviewed.  New and relevant evidence has been added to the record since the most recent Supplemental Statement of the Case (SSOC) dated in March 2016, and has been considered pursuant to the Veteran's waiver of initial AOJ review of the evidence.  See 38 C.F.R. §§ 19.31, 20.1304(c) (2015).

At the July 2016 hearing, the Veteran and his representative asserted that the award of a TDIU should be effective October 31, 2008, the date of claim for the increased rating claims addressed below.  As the TDIU issue is part and parcel of an increased rating claim, it is properly before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The service connection issues, along with the issue regarding a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  PTSD has not approximated total occupational and social impairment.  

2.  Prior to July 7, 2016, the evidence did not indicate that the Veteran's diabetes treatment required the use of insulin, a restricted diet, and regulation of activities.

3.  From July 7, 2016, diabetes has required the use of insulin, a restricted diet, and the regulation of activities.

4.  Right lower extremity peripheral neuropathy has been manifested primarily by sensory deficits equivalent to, at most, mild incomplete paralysis.

5.  Left lower extremity peripheral neuropathy has been manifested primarily by sensory deficits equivalent to, at most, mild incomplete paralysis.

6.  The AOJ denied a service connection claim for psoriasis vulgaris in an August 2004 rating decision the Veteran did not appeal. 

7.  Evidence received since the August 2004 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for psoriasis vulgaris.   


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2015). 

2.  Prior to July 7, 2016, the criteria for an initial disability rating in excess of 20 percent for diabetes had not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2015).

3.  From July 7, 2016, the criteria for a disability rating of 40 percent for diabetes have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2015).

4.  The criteria for an initial disability rating in excess of 20 percent for peripheral neuropathy in the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.124a, Diagnostic Code 8520 (2015).

5.  The criteria for an initial disability rating in excess of 20 percent for peripheral neuropathy in the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.124a, Diagnostic Code 8520 (2015).

6.  The August 2004 rating decision denying service connection for psoriasis vulgaris is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160, 20.302, 20.1103 (2015). 

7.  New and material evidence has been received to reopen the claim of entitlement to service connection for psoriasis vulgaris.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application. 

VA notified the Veteran in May 2009 of the information and evidence needed to substantiate and complete the claims decided here, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, how to substantiate a claim for service connection, and how disability ratings and effective dates are determined.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, with regard to the claims for higher initial ratings, any defect in notice would not be prejudicial here inasmuch as the Veteran's original service connection claims have been granted, and the issues addressed for these claims concern the initial disability rating and effective date assigned.  See Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (December 22, 2003).    

With regard to the duty to assist, the Veteran's medical records, to include service treatment records (STRs), VA and private treatment records, and medical evidence from the Social Security Administration (SSA) have been obtained.  Moreover, the Veteran underwent VA examinations during the appeal period, reports and opinions of which adequately address the issues decided here.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

During the July 2016 Board hearing, the undersigned VLJ discussed the Veteran's claims, clarified the issues, and asked questions designed to elicit any potentially relevant evidence in the Veteran's possession.  Furthermore, the undersigned described for the Veteran the types of evidence necessary to substantiate his claims.  This action supplemented VA's compliance with the VCAA and satisfied 38 C.F.R. § 3.103.  Moreover, in order to assist the Veteran further, the VLJ agreed to hold the record open for a period of 60 days to allow for additional submission of evidence.  

The Board thus finds that further action is unnecessary under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  The Veteran will not be prejudiced as a result of the Board's adjudication of the claims below.

II.  The Claims for Higher Initial Ratings

The Veteran claims higher ratings for diabetes, bilateral lower extremity peripheral neuropathy, and PTSD.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.   

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be granted to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

On October 31, 2008, the Veteran filed claims, to include service connection claims for diabetes and lower extremity peripheral neuropathy.  In the December 2009 rating decision on appeal, the AOJ granted service connection for diabetes as 20 percent disabling effective the date of claim, and denied service connection for lower extremity peripheral neuropathy.  The Veteran filed a timely notice of disagreement (NOD) and substantive appeal against each decision.  Later in the appeal period, in a February 2015 rating decision, the AOJ granted service connection for lower extremity neuropathy as 20 percent disabling in each leg.  The Veteran appealed that decision as well.  Then, in a January 2016 rating decision, the AOJ amended the earlier decision and assigned an effective date of October 31, 2008 for each 20 percent rating regarding peripheral neuropathy.  

On September 7, 2010, the Veteran claimed service connection for PTSD.  In the March 2012 rating decision on appeal, the AOJ granted service connection for PTSD as 70 percent disabling effective the date of claim.      

In the decision below, the Board will consider whether higher ratings have been warranted at any time from the dates of original claim (i.e., higher than 20 percent for diabetes and lower extremity peripheral neuropathy from October 31, 2008 and higher than 70 percent for PTSD from September 7, 2010).  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007); 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The claims will be addressed separately below.  


      A.  PTSD

The Veteran's PTSD has been rated as 70 percent disabling since September 7, 2010 under Diagnostic Code (DC) 9411 of 38 C.F.R. § 4.130.  This DC authorizes compensable ratings of 10, 30, 50, 70, and 100 percent.  As the Veteran's PTSD has been rated as 70 percent disabling during the appeal period, the Board's inquiry will focus on whether a 100 percent rating has been warranted at any time since the effective date of the grant.    

Diagnostic Code 9411 and other DCs addressing psychiatric disabilities are addressed under the General Rating Formula for Mental Disorders.  Ratings are assigned according to the manifestation of particular symptoms.  

A 100 percent rating is warranted for a mental disorder when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, as the U.S. Court of Appeals for Veterans Claims (Court) also pointed out in that case, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous."  Id.  The Court went on to state that the list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) and replace them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The provisions of the rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  Given that the issue of an increased rating for PTSD was pending, but had not been certified for review to the Board, on August 4, 2014, the provisions of the rule are for application.

Since September 2010, the Veteran has undergone several VA compensation examinations.  Further, the record contains VA treatment records and private reports commenting on his psychiatric state.  This evidence indicates that the Veteran has been severely impaired by his PTSD.  But the evidence has not indicated total impairment.  

The VA examination reports are dated in April 2011, March 2012, November 2012, and February 2016.  These reports, along with VA treatment records and private reports dated in December 2010, April 2011, and September 2012, note sleep impairment, nightmares, flashbacks, intrusive thoughts, hypervigilance, emotional numbness, restricted affect, impaired memory and concentration, anger, exaggerated startle response, anxiety, depression, occasional panic attacks, social withdrawal, avoidant behaviors, diminished interest in activities, suicidal ideation, difficulty in stressful situations, and impaired judgment.  Further, lay statements from the Veteran's family members and friends attest to the Veteran's social isolation and the consequences of his sleep troubles.  In sum, the medical and lay evidence has indicated deficiencies in most areas of the Veteran's life as the result of PTSD impairment.  

A 100 percent rating has been unwarranted during the appeal period, however.  The evidence does not support a finding that the Veteran's PTSD has caused total occupational and social impairment.  The VA and private reports indicate impairment in thought processes and communication, but do not indicate "gross" impairment.  The evidence indicates that the Veteran has not experienced symptoms such as hallucinations, delusions, or psychosis.  The evidence has shown anger and irritability, but not to such an extent that the Veteran has been in persistent danger of hurting himself or others.  The evidence shows that he has been able to perform activities of daily living to include personal hygiene requirements.  The evidence has generally showed that he has had intact memory, judgment, and insight, and has been oriented, logical, cooperative, sociable, friendly, cheerful, goal directed, and alert with normal speech and a clear thought process.  

The Board notes an isolated conclusion of "total impairment" in the September 2012 private report.  However, the preponderance of the evidence counters this conclusion and demonstrates, as detailed in the several other reports of record and in the treatment records, less than total impairment.  Indeed, in the most recent VA report in February 2016, the examiner noted the Veteran as oriented to time, place, person, and purpose of exam, and described the Veteran as a "cooperative, sociable, forthright individual in completing exam tasks."  The examiner noted unremarkable speech, hygiene and grooming, and noted clear and goal-directed thought process.  

Despite the Veteran's symptoms, he has not exhibited the type of cognitive impairment reserved for a total rating.  He has been coherent and in self control.  In sum, the manifestations expected for a 100 percent evaluation are not present.  38 C.F.R. § 4.7.  See 38 C.F.R. § 4.130, DC 9411.  As such, the preponderance of the evidence is against the assignment of a 100 percent rating for service-connected PTSD from September 7, 2010.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


	B.  Diabetes

The Veteran's diabetes has been rated as 20 percent disabling since October 31, 2008 under DC 7913 of 38 C.F.R. § 4.119.  This DC authorizes compensable ratings of 10, 20, 40, 60, and 100 percent.  As the Veteran's diabetes has been rated as 20 percent disabling during the appeal period, the Board's inquiry will focus on whether a 40, 60, or 100 percent rating has been warranted at any time since October 31, 2008.    

Under DC 7913, a 40 percent rating is warranted where treatment requires insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted where treatment requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted when diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, DC 7913.  Under this provision, "regulation of activities" means "avoiding strenuous occupational and recreational activities."  Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007).

Note (1) to DC 7913 provides that compensable complications of diabetes are to be separately evaluated unless they are part of the criteria used to support a 100 percent rating, and that noncompensable complications are considered part of the diabetic process under DC 7913.  In this case, the Veteran is separately rated for lower extremity peripheral neuropathy as a complication of his diabetes.  The other disorders he has claimed as complications - hypertension, heart, ED, skin, and upper extremity neurological disabilities - are addressed in the Remand section below.  

The evidence in this matter consists of several VA examination reports, several private reports, VA treatment records, and the Veteran's lay assertions.  This evidence indicates that the criteria for a 40 percent rating were met on July 7, 2016.  Prior to July 7, 2016, the evidence did not approximate the criteria for a higher rating - i.e., the evidence did not indicate treatment requiring insulin, restricted diet, and regulation of activities, and did not indicate that diabetes caused episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization.    

The earliest examination report during the appeal period is dated in October 2009.  This report notes a diagnosis of diabetes, but specifically notes no history of ketoacidosis and hypoglycemic reactions, and does not indicate any regulation of activities, or of insulin use or restricted diet.  A May 2012 private report noted diabetes, and noted a restricted diet and regulation of activities.  But the report indicated that the Veteran was not using insulin.  Further, the report found the Veteran without ketoacidosis and hypoglycemic reactions.  A November 2012 VA report indicated that the Veteran's diabetes did not involve the use of insulin, a restricted diet, or regulation of activities, or hospitalization due to ketoacidosis or hypoglycemic reactions.  VA treatment records dated in May 2013 indicate that the Veteran began using insulin in May 2013, and was seen by a VA dietician for a diabetic diet.  A November 2013 private report notes insulin treatment and a restricted diet, but indicates no regulation of activities, and no hospitalization due to ketoacidosis or hypoglycemic reactions.  An August 2014 VA report indicated insulin use, but did not indicate a restricted diet, regulation of activities, or hospitalization due to ketoacidosis or hypoglycemic reactions.  In a letter dated on July 7, 2016, however, the Veteran's treating private physician stated that the Veteran's diabetes treatment included insulin use, a restricted diet, and regulation of activities.  Effective that date, the criteria for a 40 percent rating have been met here.  38 C.F.R. § 4.119, DC 7913. 

A 60 or 100 percent rating has been unwarranted during the appeal period.  For either rating, the evidence must document episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization.  As detailed earlier, the evidence from VA and private providers indicates that the Veteran's diabetes has not been this severe.  As such, a 60 or 100 percent rating would be unwarranted here.  38 C.F.R. § 4.119, DC 7913. 

In assessing the claim, the Board has considered the Veteran's lay assertions, particularly those he offered at his Board hearing during which he argued that a 40 percent rating had been warranted due to the regulation of his activities.  The Veteran is certainly competent to attest to the severity of observable symptoms he may experience from diabetes.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the objective evidence, prepared by skilled professionals, is far more probative and more credible than the lay statements regarding what treatment the Veteran underwent for his diabetes.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  And the medical evidence did not establish that the Veteran required insulin, a restricted diet, and regulation of activities until July 7, 2016.  See Camacho, 21 Vet. App. at 364 (medical evidence is required to support a finding that regulation of activities is necessary to control diabetes).  The most probative evidence establishes that the criteria for a 40 percent rating were not met here until July 7, 2016.  We note that there is nothing in the July 2016 letter that the doctor had ordered regulation of activities prior to that date or that there was a date certain (an effective date) that regulation of activities was medically necessary.  As  noted in the 3.103 analysis, the file was left open.  However, in this respect, the record was not supplemented.  To the extent that there is a lay statement from a relative, such statement does not establish that regulation of activities were required.  As noted in Camacho, the determination is whether regulation of activities is medically necessary.  

In sum, a rating in excess of 20 percent is unwarranted between October 31, 2008 and July 7, 2016.  From that date, a 40 percent rating has been warranted for diabetes.  The preponderance of the evidence is against the assignment of a 60 or 100 percent rating during the appeal period.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


	C.  Lower Extremity Peripheral Neuropathy

Bilateral lower extremity peripheral neuropathy has been service connected as a complication of diabetes.  The neuropathy has been rated as 20 percent disabling in each leg since October 31, 2008 under DC 8520 of 38 C.F.R. § 4.124a.  This DC authorizes compensable ratings of 10, 20, 40, 60, and 80 percent.  As the Veteran's neuropathy has been rated as 20 percent disabling in each lower extremity during the appeal period, the Board's inquiry will focus on whether a 40, 60, or 80 percent rating has been warranted at any time since October 31, 2008.    

Under DC 8520, a 40 percent rating is warranted for moderately severe incomplete paralysis, a 60 percent rating is warranted for severe incomplete paralysis involving marked muscular atrophy, and an 80 percent rating is warranted for complete paralysis.  Complete paralysis is indicated when the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  The term "incomplete paralysis" indicates a degree of loss or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis of this nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  

In this matter, the evidence consists of several VA examination reports, several private reports, VA treatment records, and the Veteran's lay assertions.  This evidence indicates mild to moderate symptoms during the appeal period.  

The earliest examination report during the appeal period is dated in October 2009.  The report notes the Veteran's complaints of stinging, pain, and numbness in his feet.  On examination, the examiner noted the lower extremities as normal appearing and normal to touch without trophic changes or ulcers.  The examiner did note sensory loss evidence by "decreased light touch pain and vibration sensation in arch of the foot."  The examiner noted "paresthesias loss of sensation pain" and diagnosed the Veteran with peripheral neuropathy in both feet.  

In February 2010, the Veteran described having no sensation at the bottom of his feet.  However, private and VA treatment records dated between 2008 and 2010 are repeatedly negative for neurological problems.  A February 2010 private record specifically states that the Veteran did not have neuropathy, while a February 2011 VA record notes "no focal neurological deficits."  A private May 2012 report notes the Veteran's lower extremity peripheral neuropathy as "moderate." 

A November 2012 VA examiner noted the Veteran's complaint of numbness, tingling, and coldness in the feet."  The Veteran described feeling a pad-like feeling on his feet when walking barefoot.  The examiner found hypoactive to normal lower extremity reflexes, active movement against resistance, normal muscle strength and tone, no evidence of atrophy, and no trophic changes.  The examiner found no pain, and noted mild numbness and mild paresthesias/dysesthesias.  The examiner noted decreased sensation on light tough, vibration, and cold sensation in the feet.  The examiner described the neuropathy as mild incomplete paralysis.    

A November 2013 private examination report notes mild bilateral peripheral neuropathy.  However, a December 2013 VA treatment record indicates "worsening" neuropathy, and notes discussion of footwear.  Private podiatry treatment records dated between January and November 2014 detail treatment for stinging, numbness, and coldness in the feet, and indicates, by November 2014, "substantial progress" and "resolving" neuropathy.  

An August 2014 VA report notes the Veteran's complaints of neuropathy "affecting his toes and ball of foot," but that the mid foot to ankle had normal sensation.  The examiner found no pain, and noted mild numbness and mild paresthesias/ dysesthesias.  The examiner found hypoactive to normal lower extremity reflexes, active movement against resistance, normal muscle strength and tone, no evidence of atrophy, and no trophic changes.  The examiner noted normal sensation to light touch in the feet, but decreased sensation on vibration, and coldness.  The examiner described the neuropathy as mild incomplete paralysis.    

Lastly, a December 2015 VA treatment record notes normal skin and muscles in the lower extremities, and notes "[p]rotective sensation diminished bilateral ... via 128 Hz tuning fork."  

Here, throughout the rating period, the evidence of record reveals mild neuropathy in each lower extremity.  This evidence warrants no more than the currently assigned 20 percent disability rating under DC 8520 for each lower extremity.  The Board has considered the guidance contained in 38 C.F.R. §§ 4.120, 4.213, 4.124, and 4.124a.  However, here, the primary manifestation is sensory.  Neither the Veteran nor the examiners described either moderately severe or severe incomplete paralysis, or complete paralysis of the sciatic nerve of either lower extremity.  There is no evidence at any time of trophic changes, muscular atrophy, of foot dangle, or of foot drop; and there is still movement of the Veteran's muscles below the knee.  Hence, a disability rating greater than 20 percent each for neuropathy of the lower extremities is not warranted at any time.  No more than sensory deficits have been reported.

Moreover, a Veteran who, as the result of a service-connected disability, has suffered the anatomical loss or loss of use of both feet shall receive special monthly compensation (SMC) under the provisions of 38 U.S.C.A. § 1114 (l).  See 38 C.F.R. § 3.350 (b).  The term "loss of use" of a hand or foot is defined by 38 C.F.R. § 3.350 (a)(2) and § 4.63 as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  

In this case, the Board has considered whether the issue of entitlement to SMC based on loss of use of both feet is warranted.  On close review of the evidence, the Board finds that the Veteran's disability has not resulted in an abnormal gait and does not require use of a walker for stability; he still retains function in his feet.  Specifically, the November 2012 and August 2014 VA examiners found that functional impairment of the lower extremities was not so diminished that amputation with prosthesis would equally serve the Veteran.  Indeed, each report, along with the remainder of the VA evidence and private evidence, indicates fully functioning legs and feet mildly disabled by sensory impairment.  Further, the Board finds that November 2012 and August 2014 VA opinions based on neurological testing more probative than lay evidence as to the severity of neuropathy, and as to functional loss of use of both feet.  See Jandreau and Woehlaert, both supra.

For the foregoing reasons, the Board finds that the evidence is against the award of an initial disability rating in excess of 20 percent each for peripheral neuropathy in the lower extremities.  The preponderance of the evidence is against the claims for higher initial ratings.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

      D.  Extraschedular Rating

In reaching its findings and conclusions, the Board has also considered whether the Veteran may be entitled to an extraschedular rating pursuant to 38 C.F.R. § 3.321 (2015).  

In accordance with Thun v. Peake, 22 Vet. App. 111 (2008), there is a sequential three-step analysis to determine whether a case should be referred for extraschedular consideration.  Step one, is to determine whether the schedular rating adequately contemplates a claimant's disability picture.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule.  The assigned schedular evaluation would, therefore, be adequate, and no referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating would be required.  

If the schedular criteria do not contemplate the claimant's level of disability and symptomatology and the schedular criteria are therefore found to be inadequate, then step two is to determine whether the claimant's disability picture is exceptional with related factors such as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular criteria.  If the disability picture is exceptional, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Regarding the first step of Thun, the Board finds that the rating criteria reasonably describe the Veteran's PTSD, diabetes, and peripheral neuropathy and their symptomatology.  Higher schedular evaluations are available for greater levels of disability during the appeal period.  Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met, and the Board need not reach the second step of the Thun analysis.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular ratings are adequate.

Under Johnson  v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual disorders fails to capture all the service-connected disabilities experienced.  The Veteran is not service connected for any disorders other than those addressed here.  The Veteran has not indicated, and the medical evidence has not suggested, that the respective disabilities are worse when considered in combination.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Referral for extraschedular consideration is not warranted under 38 C.F.R. § 3.321(b)(1).

III.  The Application to Reopen Service Connection

The Veteran contends that he has a skin disability due to herbicide exposure in Vietnam, and as the result of his service-connected diabetes.    

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection may also be established on a secondary basis.  Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310 (2015).
    
In an August 2004 rating decision, with notification provided the same month, the RO denied the Veteran's original claim to service connection for a skin disability.  The decision became final because the Veteran did not appeal the decision to the Board.  38 C.F.R. §§ 3.156, 20.1103.  In the August 2004 final decision, the RO considered STRs, which noted September 1966 treatment for complaint of a skin disorder, and considered private treatment records dated from the 1990s, which note the diagnosis of psoriasis vulgaris.  The RO denied the claim, stating that no evidence indicated chronic skin disability following service.    

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Veteran filed a claim to reopen service connection for skin disability in October 2008.  Additional evidence has been submitted into the record since then.  VA has included in the record additional lay statements from the Veteran asserting that he developed the skin problems directly from service and secondarily from diabetes, lay statements from family members who describe a chronic skin disorder since service, VA reports and treatment records noting skin disability and commenting on the Veteran's claim, an article connecting herbicide exposure to skin problems, and private medical opinions indicating a relationship between service exposure to herbicides and current skin problems.  

The evidence received since the final rating decision is new and material.  In particular, the private medical opinions commenting on the issue of medical nexus are material in that they provide what was lacking in the record previously, a nexus between current disability and service.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003).  Indeed, there is a low threshold for determining whether evidence is new and material.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).   

Assuming for the purpose of this analysis the probative value of the new evidence, the evidence tends to prove a previously unestablished fact (i.e., skin disability related to service).  Accordingly, the claim of entitlement to service connection for psoriasis vulgaris is reopened.  The issue will be addressed further in the remand section below.  


ORDER

Entitlement to a higher initial rating for PTSD is denied.   

Entitlement to an initial rating in excess of 20 percent for diabetes is denied prior to July 7, 2016.  

From July 7, 2016, entitlement to a 40 percent disability rating for diabetes is granted, subject to the laws and regulations governing the payment of monetary awards.  

Entitlement to a higher initial rating for peripheral neuropathy, right lower extremity, is denied.  

Entitlement to a higher initial rating for peripheral neuropathy, left lower extremity, is denied. 

The application to reopen the claim of service connection for psoriasis vulgaris is granted.


REMAND

A remand is warranted for additional medical inquiry into the service connection claims for heart, hypertension, ED, skin, and upper extremity neurological disorders.  

In the Veteran's original October 2008 claim for service connection, he asserted that herbicide exposure in Vietnam caused heart, hypertension, ED, skin, and neurological disabilities.  Later in the appeal period he asserted that these disorders were also secondary to diabetes.  He underwent VA examinations into these claims in October 2009, November 2012, August 2014, February 2016, and March 2016.  A remand is warranted for addendum opinions because the medical evidence is insufficient to decide the claims.  

The VA reports address the secondary service connection aspect of the heart, hypertension, ED, and upper extremity neurology claims.  However, with regard to the issue of whether diabetes aggravates any of the disorders, none of the VA examiners explains their negative findings.  Further, none of the reports addresses the direct service connection aspect of these claims.  

With regard to the service connection claim for skin disability, the February 2016 report and opinion address the direct service connection aspect of the claim.  But none of the reports addresses the secondary service connection aspect of this claim.  Further, in addressing whether psoriasis vulgaris relates to service, the February 2016 examiner stated that the STRs were negative for skin problems.  However, a September 1966 STR notes treatment for hidradenitis with antibiotics and soaks.  

The diagnosed disabilities subject to this remand may not be presumed related to herbicide exposure under 38 C.F.R. §§ 3.307, 3.309.  Nevertheless, consideration must still be given to the exposure in determining whether direct service connection is warranted here - i.e., whether it is as likely as not that any current disability relates to service to include recognized exposure to herbicides in Vietnam.  See 38 C.F.R. §§ 3.102, 3.303.  

Based on the foregoing, a remand is warranted for issuance of addendum medical opinions.  

The claim regarding a TDIU prior to September 7, 2010 is inextricably intertwined with the service connection claims here, so it must be remanded as well.  Smith v. Gober, 236 F.3d 1370, 1373 (Fed.Cir.2001).  Lastly, any outstanding VA treatment records should be included in the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Include in the record any outstanding VA treatment records, the most recent of which submitted by VA are dated in January 2016.

2.  Return the Veteran's case to the VA examiners who wrote the February and March 2016 reports (or to suitable substitute(s)) for review and elaboration of the reports addressing heart, hypertension, ED, skin, and upper extremity neurological disorders.  The examiners should review the entire claims folder, and then respond to the following questions.

(a)  What are the Veteran's current disabilities (heart, hypertension, ED, skin, and upper extremity neurological disorders)?  

(b)  Is it as likely as not (i.e., probability of 50 percent or higher) that any disability is related to an in-service disease, event, or injury?

In answering this question, please discuss whether the Veteran's exposure to herbicide in Vietnam relates to the heart, hypertension, ED, skin, and/or upper extremity neurological disorders (to include carpal tunnel syndrome (CTS)).  

Please also discuss private medical evidence indicating a relationship between current disability and herbicide exposure during service.  

With regard to the skin, please discuss the September 1966 STR indicating treatment for skin problems.  

(c)  If the answer to (b) is negative, is it as likely as not that heart, hypertension, ED, skin, and/or upper extremity neurological disability (to include CTS) is proximately due to or the result of service-connected diabetes? 

In answering this question, please discuss private medical evidence indicating a relationship between current disability and diabetes.  

(d)  If the answers to (b) and (c) are negative, is it as likely as not that heart, hypertension, ED, skin, and/or upper extremity neurological disability (to include CTS) has been aggravated (i.e., worsened beyond the natural progress) by service-connected diabetes?  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disorder(s). 

Please provide a rationale for any opinion rendered. 

3.  After the completion of any action deemed appropriate in addition to that requested above, the Veteran's claims should be readjudicated, to include the earlier effective date claim for the TDIU.  All evidence received since the March 2016 SSOC should be considered.  If any benefit sought remains denied, the Veteran and his representative should be provided another SSOC.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


